UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1257


LINDA BARRICK, on her own behalf and on behalf of all other similarly situated,

                     Plaintiff - Appellant,

              v.

PNGI CHARLES TOWN GAMING, LLC, d/b/a Hollywood Casino at Charles
Town Races; PENN NATIONAL GAMING, INC.,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:17-cv-00138-GMG)


Submitted: December 20, 2019                                      Decided: January 9, 2020


Before NIEMEYER, KEENAN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas Woodfield, R. Scott Oswald, THE EMPLOYMENT LAW GROUP, P.C.,
Washington, D.C., for Appellant. Richard M. Wallace, J. Todd Bergstrom, Charleston,
West Virginia, Kimberly J. Gost, LITTLER MENDELSON, P.C., Philadelphia,
Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Linda Barrick appeals the district court’s order granting summary judgment to PNGI

Charles Town Gaming, LLC, on Barrick’s complaint alleging, inter alia, violations of the

Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (2018). We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Barrick v. PNGI Charles Town Gaming, LLC, No. 3:17-cv-00138-GMG (N.D.W. Va.

Feb. 22, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2